 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                              ***
 7   GREEN TREE SERVICING, LLC.,                        Case No. 2:15-cv-00590-RFB-EJY
 8                     Plaintiff(s),                                     ORDER
 9   v.
10   NV EAGLES, LLC
     SHADOW SPRINGS COMMUNITY
11   ASSOCIATION,
12                    Defendant(s),
13   and,
14   FEDERAL HOUSING FINANCE AGENCY,
15                 Intervenor-Plaintiff.
16
            I.     INTRODUCTION
17
18          Before the Court are Intervenor-Plaintiff Federal Housing Finance Agency’s (“FHFA”)

19   and Plaintiff Ditech Financial LLC f/k/a Green Tree Servicing LLC’s (“Ditech”) Motion for
20
     Summary Judgment, Plaintiff Green Tree Servicing LLC’s Motion for Summary Judgment on
21
     Tender, and Defendant Shadow Springs Community Association’s Motion for Partial Summary
22
     Judgment. ECF Nos. 109, 113, 120. For the following reasons, the Court grants FHFA’s motion.
23
24          II.    PROCEDURAL BACKGROUND

25          Ditech filed its second amended complaint, the operative complaint, against Defendants
26
     NV Eagles, LLC (“NV Eagles”) and Shadow Springs Community Association (“Shadow Springs”
27
     or “HOA”) on August 17, 2016. ECF No. 74. In its complaint Green Tree asserts the following
28
 1   causes of action: quiet title as against NV Eagles, declaratory relief as against NV Eagles, negligent
 2   misrepresentation as against Shadow Springs, and declaratory relief in favor of Ditech. NV Eagles
 3
     filed its answer on August 23, 2016. ECF No. 75. The Court granted FHFA’s motion to intervene
 4
     on September 9, 2016, and FHFA filed its intervenor-complaint on September 20, 2016. ECF Nos.
 5
 6   76, 79. On May 22, 2017 this Court stayed the case pending pertinent decisions in the Ninth Circuit

 7   Court of Appeals and the Nevada Supreme Court. ECF No. 99. The Court lifted the stay on April
 8   8, 2019. ECF No. 106. FHFA filed its motion for summary judgment. ECF No. 109. FHFA’s
 9
     motion was fully briefed. ECF Nos. 110, 111. Ditech filed its motion for summary judgment on
10
     tender on June 27, 2019. ECF No. 113. NV Eagles and Shadow Springs filed their responses in
11
12   opposition on July 18, 2019. ECF Nos. 121, 122. On July 12, 2019 Shadow Springs filed its

13   motion for partial summary judgment. ECF No. 120. Third-Party Defendant Red Rock Financial
14   Services, LLC joined Shadow Spring’s Motion on July 22, 2019. On August 13, 2019, Ditech
15
     stipulated with Shadow Springs Community Association to dismiss Ditech’s claim of negligent
16
     misrepresentation with prejudice. Shadow Springs also stipulated to dismiss its third-party claims
17
18   against Red Rock Financial Services, LLC, thus mooting Defendant Shadow Spring’s motion for

19   summary judgment and terminating both Red Rock Financial Services, LLC and Shadow Spring
20   Community Association’s participation in this case.
21
              III.     FACTUAL BACKGROUND
22
              The Court finds the following facts to be undisputed.1
23
24                     a. Undisputed Facts

25
26
27            1
                The Court takes judicial notice of the publicly recorded documents related to the deed of trust and the
     foreclosure as well as Fannie Mae’s Single-Family Servicing Guide. Fed. R. Evid. 201 (b), (d); Berezovsky v. Moniz,
28   869 F.3d 923, 932–33 (9th Cir. 2017) (judicially noticing the substantially similar Freddie Mac Guide); Lee v. City of
     Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001) (permitting judicial notice of undisputed matters of public record)


                                                             -2-
 1          This matter concerns a nonjudicial foreclosure on a property located at 6137 Talbot
 2   Springs, North Las Vegas, 89091 (the “property”). The property sits in a community governed by
 3
     the HOA. The HOA requires its community members to pay HOA dues
 4
            James H. Urello borrowed funds from KB Home Mortgage Company to purchase the
 5
 6   property in 2004. To obtain the loan, Urello executed a promissory note and a corresponding deed

 7   of trust to secure repayment of the note. The deed of trust listed Urello as the borrower, KB Home
 8   Mortgage Company as the lender, and Mortgage Electronic Registrations Systems, Inc. (“MERS”)
 9
     as beneficiary. The deed of trust was recorded on November 12, 2004. On May 20, 2010 MERS
10
     assigned the deed of trust to BAC Home Loans Servicing LP, fka Countrywide Home Loans
11
12   Servicing LP. Bank of America, National, Association (“BANA”) became the successor through

13   a de jure merger with BAC Home Loans Servicing, LP fka Countrywide Home Loans, Inc., on
14   July 1, 2011. On February 16, 2012, MERS, as nominee for Lender, recorded a second assignment
15
     of the deed to BANA. On September 6, 2013, BANA recorded an assignment of the deed of trust
16
     to EverBank. On November 26, 2014, an assignment of the deed of trust from EverBank to Ditech
17
18   was recorded.

19          Urello fell behind on HOA dues. From May 2009 through June 2013, the HOA, through
20   its agent, recorded a lien for delinquent assessment concerning past-due assessments, followed by
21
     a notice of default and election to sale, and a notice of foreclosure sale upon the property. The
22
     foreclosure sale occurred on May 30, 2013, when Underwood Partners LLC purchased the
23
24   property for $21,000.00, according to a foreclosure deed recorded on July 3, 2013. On October 18,

25   2013, a Bargain Sale deed was recorded that stated that Underwood had conveyed the property to
26   NV Eagles for $10.00.
27
     ///
28



                                                   -3-
 1          However, the Federal National Mortgage Association (“Fannie Mae”) previously
 2   purchased the loan and deed of trust in December 2004. While its interest was never recorded
 3
     under its name, Fannie Mae continued to maintain its ownership of the note and the deed of trust
 4
     at the time of the foreclosure. BANA was the servicer of the loan for Fannie Mae at the time of
 5
 6   the foreclosure sale.

 7          The relationship between Fannie Mae and its servicers, is governed by Fannie Mae’s
 8   Single-Family Servicing Guide (“the Guide”). The Guide provides that servicers may act as record
 9
     beneficiaries for deeds of trust owned by Fannie Mae. It also requires that servicers assign the
10
     deeds of trust to Fannie Mae on Fannie Mae’s demand. The Guide states:
11
12
                    The servicer ordinarily appears in the land records as the mortgagee to
13                  facilitate performance of the servicer's contractual responsibilities,
                    including (but not limited to) the receipt of legal notices that may
14                  impact Fannie Mae's lien, such as notices of foreclosure, tax, and other
15                  liens. However, Fannie Mae may take any and all action with respect to the
                    mortgage loan it deems necessary to protect its ... ownership of the mortgage
16                  loan, including recordation of a mortgage assignment, or its legal
                    equivalent, from the servicer to Fannie Mae or its designee. In the event
17                  that Fannie Mae determines it necessary to record such an instrument, the
18                  servicer must assist Fannie Mae by [ ] preparing and recording any required
                    documentation, such as mortgage assignments, powers of attorney, or
19                  affidavits; and [by] providing recordation information for the affected
                    mortgage loans.
20
            The Guide also allows for a temporary transfer of possession of the note when necessary
21
     for servicing activities, including “whenever the servicer, acting in its own name, represents the
22
     interests of Fannie Mae in ... legal proceedings.” The temporary transfer is automatic and occurs
23
     at the commencement of the servicer's representation of Fannie Mae. The Guide also includes a
24
     chapter regarding how servicers should manage litigation on behalf of Fannie Mae. But the Guide
25
     clarifies that “Fannie Mae is at all times the owner of the mortgage note[.]” Finally, under the
26
     Guide, the servicer must “maintain in the individual mortgage loan file all documents and system
27
     records that preserve Fannie Mae’s ownership interest in the mortgage loan.”
28



                                                    -4-
 1          Finally, the Guide “permits the servicer that has Fannie Mae’s [limited power of attorney]
 2   to execute certain types of legal documents on Fannie Mae’s behalf.” The legal documents include
 3   full or partial releases or discharges of a mortgage; requests to a trustee for a full or partial
 4   reconveyance or discharge of a deed of trust, modification or extensions of a mortgage or deed of
 5   trust; subordination of the lien of a mortgage or deed of trust, conveyances of a property to certain
 6   entities; and assignments or endorsements of mortgages, deeds of trust, or promissory notes to
 7   certain entities.
             In 2008, Congress passed the Housing and Economic Recovery Act (“HERA”), 12 U.S.C.
 8
 9   § 4511 et seq., which established the Federal Housing Finance Agency (“FHFA”). HERA gave

10   FHFA the authority to oversee the government-sponsored enterprises Fannie Mae and Freddie Mac
11
     (collectively, the “Enterprises”). In accordance with its authority, FHFA placed the Enterprises,
12
     including Fannie Mae, under its conservatorship in 2008.Neither FHFA nor Fannie Mae consented
13
     to the foreclosure extinguishing Fannie Mae’s interest in the property in this matter.
14
15                  b. Disputed Facts
16          The parties dispute the admissibility of the documents FHFA has submitted to support its
17   position and dispute the legal question of whether Fannie Mae had acquired an interest in the
18   property under Nevada law at the time of the foreclosure sale.
19          IV.  LEGAL STANDARD
20          Summary judgment is appropriate when the pleadings, depositions, answers to

21   interrogatories, and admissions on file, together with the affidavits, if any, show “that there is no
22
     genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
23
     law.” Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986).When
24
     considering the propriety of summary judgment, the Court views all facts and draws all
25
26   inferences in the light most favorable to the nonmoving party. Gonzalez v. City of Anaheim,

27   747 F.3d 789, 793 (9th Cir. 2014). If the movant has carried its burden, the nonmoving party
28
     “must do more than simply show that there is some metaphysical doubt as to the material facts


                                                     -5-
 1   …. Where the record taken as a whole could not lead a rational trier of fact to find for the
 2   nonmoving party, there is no genuine issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007)
 3
     (alteration in original) (internal quotation marks omitted). It is improper for the Court to resolve
 4
     genuine factual disputes or make credibility determinations at the summary judgment stage.
 5
 6   Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citations omitted).

 7          V.      DISCUSSION
 8          The Federal Foreclosure Bar, 46 U.S.C. § 4617(j)(3) resolves this matter. 2 The Ninth
 9
     Circuit has held that the Federal Foreclosure Bar preempts foreclosures conducted under NRS
10
     Chapter 116 from extinguishing a federal enterprise’s property interest while the enterprise is
11
12   under FHFA’s conservatorship unless FHFA affirmatively consented to the extinguishment of the

13   interest. Berezovksy v. Moniz, 869 F.3d 923, 927–31 (9th Cir. 2017). Under Berezovksy, summary
14   judgment based on the Federal Foreclosure Bar is warranted if the evidence establishes that the
15
     enterprise had an interest in the property at the time of the HOA foreclosure sale. Id. at 932– 33.
16
     The Court finds that the evidence establishes that Fannie Mae had an interest in the property at the
17
18   time of the HOA foreclosure sale.

19          The Court finds that NV Eagles has done no more than raise “metaphysical doubt” as to
20   whether Fannie Mae lawfully acquired the loan. Scott v. Harris, 550 U.S. 372, 380 (2007)
21
     (alteration in original) (internal quotation marks omitted). FHFA supports its claim that Fannie
22
     Mae acquired the loan in December 2004 with a declaration from an assistant vice president,
23
24   Graham Babin. ECF No. 109-2. Mr. Babin authenticates a printout from Fannie Mae’s Servicer &

25
26
            2
             Because the Court finds that the Federal Foreclosure Bar is dispositive in this case, the
27   Court declines to make any findings of fact or to otherwise address Ditech’s argument regarding
     tender.
28



                                                     -6-
 1   Investor Reporting platform (“SIR”). The SIR system shows Fannie Mae acquired the loan on
 2   December 1, 2004. The printouts also clearly trace the history of servicers of the loan from BANA
 3
     to Ditech.
 4
            The Ninth Circuit has found that database records are admissible evidence to show that a
 5
 6   government-sponsored-enterprise acquired a loan. Berezovsky v. Moniz, 869 F.3d 923, 932 n.8

 7   (9th Cir. 2017); Elmer v. JPMorgan Chase & Co., 707 Fed. Appx. 426, 428 (9th Cir. 2017).
 8   Likewise, and most importantly, the Nevada Supreme Court has allowed a federal enterprise under
 9
     FHFA’s conservatorship to prove its property interest with materially identical evidence. Daisy
10
     Trust v. Wells Fargo Bank, N.A., 445 P.3d 846 (Nev. 2019). Thus the Court finds that FHFA has
11
12   submitted admissible evidence of which there is no genuine dispute that shows that Fannie Mae

13   lawfully acquired the loan.
14          The Court also rejects NV Eagles’s contention that because the February 16, 2012 deed of
15
     trust assigned the property to BANA, Fannie Mae no longer had an interest in the property. In
16
     Berezovsky the Ninth Circuit explicitly found that a government sponsored enterprise raising the
17
18   federal foreclosure bar need not record its interest because “an ‘agency relationship’ with the

19   recorded beneficiary preserves the note owner’s power to enforce its interest . . . because the note
20   owner can direct the beneficiary to foreclose on its behalf.” 869 F.3d at 932. The Court has found
21
     that BANA was Fannie Mae’s servicer at the time of the HOA foreclosure sale. This means that
22
     BANA and Fannie Mae had a principal-agent relationship such that Fannie Mae could direct
23
24   BANA to foreclose on the loan. Additionally, under the recordation statute in effect at the time

25   that Fannie Mae acquired the loan in 2004, there was no recording requirement for an assignee of
26   a mortgage to enforce its interest. SFR Investments Pool 1, LLC v. Green Tree Servicing, LLC ,
27
     ///
28



                                                    -7-
 1   432 P.3d 718 (Nev. 2018). For these reasons it is therefore immaterial whether Freddie Mac’s
 2   interest was recorded, as BANA served as Fannie Mae’s agent during this time period.
 3
            Finally, the Court does not find there to be any evidence in the record that FHFA
 4
     affirmatively consented to the sale. The Ninth Circuit is clear in its construing of 12 U.S.C. §
 5
 6   4617j(3) that it does not provide for implied consent to foreclosure sales. Berezovsky, 869 F.3d at

 7   929. NV Eagles has submitted no evidence to indicate that FHFA affirmatively consented to the
 8   HOA foreclosure.
 9
10          VI.     CONCLUSION

11          IT IS THEREFORE ORDERED that Intervenor-Plaintiff’s FHFA’s Motion for

12   Summary Judgment (ECF No. 109) is granted. The Court quiets title and declares that any interest

13   NV Eagles has in the property is subject to Fannie Mae’s Deed of Trust

14          IT IS FURTHER ORDERED that Plaintiff Green Tree Servicing LLC (Ditech)’s Motion

15   for Summary Judgment on tender (ECF No. 113), and Defendant Shadow Springs Community

16   Association’s Motion for Partial Summary Judgment (ECF No. 120) are denied as moot.

17          IT IS FURTHER ORDERED that Plaintiff’s Green Tree Servicing LLC (Ditech’s) lis

18   pendens (ECF No. 3) is expunged.

19          The Clerk of the Court is instructed to close the case.

20
21          DATED: November 12, 2019.

22                                                        __________________________________
23                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28



                                                    -8-
